Citation Nr: 1605033	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the severance of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee (other than right tibia stress fracture) disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss was proper.

2.  Entitlement to a compensable rating for greater trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to January 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

In a February 2007 statement, the Veteran claimed increased ratings for her service connected disabilities and service connection for tinnitus.  Because the RO severed service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss; the Veteran's increased rating claim (and the claim of service connection for tinnitus) was not developed.  As the decision herein restores service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss, the claims for increase (and service connection for tinnitus) are referred to the RO for appropriate action.

The matter of an increased rating for the right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence does not clearly and unmistakably establish that the February 2003 rating decision, which granted service connection for bilateral elbow, thoracic spine, lumbar spine and right knee (and bilateral tibial stress fracture) disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss, was improper.


CONCLUSION OF LAW

The severance of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee (other than right tibia stress fracture) disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss was improper, and restoration of service connection for these disabilities is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as this decision grants the portion of the claim that is being addressed (restores service connection for bilateral elbow, thoracic spine, lumbar spine and right knee (other than right tibia stress fracture, service connectin for which was not severed) disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss), any notice or duty to assist omission is harmless.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in March 2008 that proposed to sever service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and her right to present additional evidence or request a hearing in a March 2008 letter.  The September 2008 rating decision was issued and effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since 2001, or less than 10 years.  See also 38 C.F.R. § 3.957. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss is warranted and severance is not proper.

The Veteran's service records show that she served as machinist mate, engineman and construction electrician.  Her service treatment records (STRs) include Hearing Conservation Data which notes that she was "routinely noise exposed."  Her STRs also show complaints of mild mechanical low back pain and continued back pain, worse between the shoulder blades.  The Veteran's STRs note a several year history of recurrent joint aches (ankles/knees/hips), an assessment for rhomboid major muscle strain and a right knee bursitis.  These records include a report of medical history which notes "hearing loss - May 00 audiogram with significant shift, baseling unestablished," history of bilateral tibial stress fracture, history of painful and swollen joints, arthralgias and recurrent musculoskeletal back pain.  The records also note that the Veteran has a history of recurrent furunculosis, including on the left elbow (near olecranon), right thigh, right forearm and under the right arm (right axillae).  

In a February 2003 rating decision, based on a review of the Veteran's service medical records and the treatment shown during active service, the RO granted service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, bilateral wrists (carpal tunnel syndrome), furunculosis, and bilateral hearing loss.  [The February 2003 rating decision also separately granted service connection for bilateral tibial stress fracture; however, service connection for right tibia stress fracture has not been severed.]  

On July 2007 VA orthopedic examination, the examiner noted that a review of the Veteran medical records showed low back pain symptoms in March 2007 and the Veteran's medications consisted of Tylenol for joint and back pain.  The Veteran reported that her problems were with her knees, hips, thoracic and lumbar spine, shoulders and ankles.  She complained of knee swelling, clicking and popping, crepitus and grinding.  She also complained of upper and lower back pain.  The diagnoses included fibromyalgia, status post bilateral stress fracture of tibias, lumbar scoliosis and thoracic kyphosis.  Regarding the shoulders, the examiner opined that the Veteran's "'shoulder condition' is actually the bilateral trapezius and rhomboid spasm" (the Veteran did not describe or discuss any shoulder joint condition.)  

A July 2007 VA neurology examination report notes the Veteran's history of developing wrist pain, numbness and tingling while doing construction type work during active duty service in 1998 or 1999.  The Veteran also reported subsequently seeing a chiropractor who provided treatment for her neck and wrist symptoms.  The examiner noted that the Veteran's medical history is positive for tendinitis, hearing loss, tinnitus, thoracic and trapezius myalgias and bilateral shoulder tendinitis.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome is at least as likely as not directly related to her clinical condition while on active duty.  The examiner explained that the Veteran had symptoms suggestive of carpal tunnel syndrome while on active duty, although not specifically diagnosed at that time.  

A July 2007 report of VA audiology examination shows normal hearing, bilaterally, on audiometric testing.  

Based essentially on the July 2007 VA examination reports, a March 2008 rating decision proposed severance of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss based upon clear and unmistakable error (CUE) in the February 2003 rating decision.  Specifically, the RO found that service connection was erroneously granted for (1) a bilateral elbow disability because the only elbow complaint in service was furunculosis (a painful lesion), there was no history of trauma in service and July 2007 VA examination was negative for an elbow disability; (2) thoracic spine and (3) lumbar spine disabilities because thoracic paraspinous pain reported in service was due to fibromyalgia/myofascial pain syndrom (for which service connection has been separately granted) and there is no current diagnosis other than scoliosis (which is a congenital and developmental disability for which service connection is not available); (4) a right knee disability because there is no current diagnosis other than stress fracture (for which service connection has been separately granted); (5) bilateral shoulder tendonitis because there was no current disability (although biceps tendonitis was diagnosed in service, the July 2007 VA examiner attributed the Veteran's current complaints to her trapezius muscles and thoracic spine), (6) carpal tunnel syndrome because it was initially shown over a year after discharge from service (although the July 2007 VA examiner opined that it is at least as likely as not that the Veteran's carpal tunnel syndrome is directly related to her active duty service), (7) furunculosis because it was treated in service and resolved without permanent residual or chronic disability and (8) bilateral hearing loss because July 2007 audiological examination showed normal hearing for VA standards (as defined in 38 C.F.R. § 3.385).  

A September 2008 rating decision severed service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss, effective November 30, 2008.

However, post service VA treatment records show the Veteran's complaints of carpal tunnel syndrome, bilateral knee pain and hearing loss.  These records also show her complaints of "body aches" and knee discomfort ("spongy like noise with ROM [range of motion].)  

Furthermore, the Veteran has testified that most of her disabilities (elbows and shoulders) are the result of learning to climb 40 foot poles when she was in electrician school.  She also reported that her hearing loss has worsened over the years (she is unable to hear deeper (men's) voices) and she has experienced recurrences of furunculosis.  The Veteran recalled that she has experienced neck and back pain since service when she was at a squadron party, was "flung from a SeaDoo" into the water "like a rock skipping on a pond" and landed on her back.  She reported that she was in a motor vehicle accident in 2014; however, her neck and back pain started long before the accident.  The Veteran also recalled falling down stairs while onboard ship during service and sustaining a right knee injury, which is now productive of locking and giving way.  Finally, she reported that her carpal tunnel also started while she was onboard ship during service.  Specifically, she felt tingling in her hands and fingers while working (with screws, nuts and bolts) and when doing push-ups (putting pressure on the bottom of the palm of her hands.)  

The Board acknowledges that, subsequent to the February 2003 rating decision, the July 2007 VA examination reports showed no hearing loss by VA standards or current diagnoses of furunculosis, a right knee disability (other than status post stress fractures of tibias) or disabilities of the shoulders or elbows.  However, the STRs show treatment for the Veteran's claimed disabilities, the post service records show her continued complaints of hearing loss and joint pain and she has provided competent and credible hearing testimony that her bilateral elbow, thoracic spine, lumbar spine, right knee, bilateral shoulder, carpal tunnel syndrome, furunculosis, and bilateral hearing loss disabilities began in service and have persisted.  Regarding the lumbar and thoracic spine disabilities, it is noted that although scoliosis is a congenital or developmental abnormality that is not of itself a compensable disability; service connection may be granted if it is found that scoliosis was aggravated or underwent superimposed disease or injury in service.  38 C.F.R. §§ 3.303(c), 4.9, Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Further, as to bilateral carpal tunnel syndrome, the July 2007 examiner noted that the Veteran had symptoms suggestive of carpal tunnel syndrome while on active duty, although not specifically diagnosed at that time, and opined that the bilateral carpal tunnel syndrome was directly related to service.  

Accordingly, after a careful review of the record, the Board finds that there was and is a tenable basis to support the RO's grant of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss.  VA has not met the high evidentiary burden of showing clear and unmistakable error; thus the severance of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss was improper.

As such, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt.  Reasonable minds do differ as to whether there was error.  As there is not clear and unmistakable error in the grant of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss; service connection for these claims is restored.


ORDER

Severance of service connection for bilateral elbow, thoracic spine, lumbar spine and right knee disabilities as well as bilateral shoulder tendonitis, carpal tunnel syndrome, furunculosis, and bilateral hearing loss was not proper, and restoration of service connection for these disabilities is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her right hip increased rating claim.  See 38 C.F.R. § 3.159.

During her December 2015 hearing, the Veteran essentially testified that her right hip disability had increased in severity.  The allegation of worsening of the severity of her claimed disability, and the prolonged intervening period since her most recent July 2007 VA examination, require the Board to remand the claim for a contemporaneous examination to assess the current severity of her right hip disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Veteran has testified that she is in receipt of ongoing VA and private medical treatment.  Records of such treatment may be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the severity of the service-connected right hip disability.  Copies of all pertinent records should be made available to the examiner for review. 

All indicated tests should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right hip disability (chronic bilateral greater trochanteric bursitis of the right hip).  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


